          Case 1:14-cr-01128-JCH Document 94 Filed 04/22/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                   1:14-cr-01128-JCH-1


LAWRENCE MARTINEZ,

       Defendant.

                          ORDER DENYING DEFENDANT’S
                        MOTION FOR RELEASE FROM CUSTODY

       THIS MATTER is before the Court on defendant Lawrence Martinez’s Opposed Motion

for Release to Third-Party Custodian, filed April 9, 2021. Doc. 92. The Court will deny Mr.

Martinez’s motion for the following reasons.

       On October 11, 2019, the Court issued an arrest warrant for Mr. Martinez based on a

petition for revocation of supervised release that alleged that Mr. Martinez had absconded from

supervision, failed to participate as directed in his outpatient substance abuse treatment program,

and had submitted a urine sample that tested positive for amphetamines. Doc. 71. Mr. Martinez

was finally arrested more than a year later, in early January, 2021. See Docket entry dated Jan.

4, 2021. During the course of his arrest, law enforcement officers found a gun in Mr. Martinez’s

possession. See Doc. 90 at 2. The United States charged Mr. Martinez with being a felon in

possession of a firearm, see Case No. 1:21-cr-00321-JCH-1, and the petition for revocation was

amended to reflect this additional charge, see Doc. 89.

       At his detention hearing on the petition for revocation, Mr. Martinez waived his detention

hearing, and the Court ordered him detained because he had failed to establish by clear and
          Case 1:14-cr-01128-JCH Document 94 Filed 04/22/21 Page 2 of 3




convincing evidence that he is nether a flight risk nor a danger to the community. See Docs. 83,

86. Mr. Martinez now seeks release to an inpatient drug treatment program to address his

substantial addiction issues. See Doc. 92. But his motion fails to show by clear and convincing

evidence that if Mr. Martinez is released to an inpatient drug treatment program, he will not flee

or pose a danger to the community. See Fed. R. Crim. P. 32.1(a)(6) (defendant bears the “burden

of establishing by clear and convincing evidence that [he] will not flee or pose a danger to any

other person or to the community”).

       Mr. Martinez apparently absconded from supervision in this case for more than a year.

When he finally was arrested, he had a gun in his possession. While Mr. Martinez was under

supervision, his probation officer attempted to work with him to address his severe addiction to

methamphetamine—including getting him on the waitlist for an inpatient treatment program—

but he stopped responding to his probation officer’s attempts to contact him. See Doc. 90 at 1.

His criminal history includes his conviction in this case, which was possession with intent to

distribute methamphetamine. See Doc. 90-1 at 4. The United states agreed to dismiss two

related gun charges as part of his plea agreement. See id. His criminal history also includes

convictions for aggravated battery with a deadly weapon causing great bodily harm, auto

burglary, and unlawful taking of a motor vehicle. See id. Nothing in Mr. Martinez’s motion

addresses how the proposed inpatient drug treatment program will assure that Mr. Martinez

won’t simply walk away from the program and commit more crimes. See Doc. 92. Mr.

Martinez has failed to show by clear and convincing evidence that he is neither a flight risk nor a

danger to the community.




                                                 2
         Case 1:14-cr-01128-JCH Document 94 Filed 04/22/21 Page 3 of 3




       IT IS THEREFORE ORDERED that defendant Lawrence Martinez’s Opposed Motion

for Release to Third-Party Custodian (Doc. 92) is DENIED.



                                                 ___________________
                                                  UNITED STATES MAGISTRATE JUDGE




                                             3
